Citation Nr: 0309682	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death, including as secondary to tobacco use.


WITNESSES AT HEARING ON APPEAL

Appellant and two acquaintances of the veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied 
entitlement to the benefits sought on appeal.

This case was before the Board in February 2001.  At that 
time the Board denied one claim and remanded the others for 
further development, and the appellant appealed to United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  In December 2001, the Court vacated the Board's 
decision on the issue adjudicated and Remanded the claim for 
disposition consistent with the Order.  Although that portion 
of the Board's February 2001 decision that was Remanded is 
unaffected by the Court's Order, it appears that much of the 
specified development remains incomplete and, accordingly, 
further direction is included below.


REMAND

The veteran died in August 1996, and the death certificate 
listed the cause of his death as lung cancer with metastasis 
to the brain and spinal cord.

At the time of the veteran's death, service connection was in 
effect for a scar of the right thigh, gluteal area, with 
involvement of the peroneal nerve, evaluated as 40 percent 
disabling; below the knee amputation, right, secondary to a 
shell fragment wound, evaluated as 40 percent disabling; a 
scar of the left calf, with slight damage to the 
gastrocnemius soleus muscle, evaluated as 20 percent 
disabling; and a shell fragment wound of the lumbar area, 
without functional impairment, evaluated as noncompensable.  

In accordance with the Board's prior Remand, a medical 
opinion is required in order to determine the date of onset 
of any nicotine dependence.  

The record also reflects that there are potentially relevant 
medical records that the RO should attempt to obtain 
concerning the appellant's claim.  For example, the appellant 
testified that the veteran was treated for pulmonary 
disorders, including lung cancer, at the VA Medical Centers 
(VAMCs) in Iowa City, Iowa, and North Little Rock, Arkansas. 
She further stated that Dr. Jim Beck told her that the 
veteran's lung cancer was caused by cigarette smoking.  The 
veteran also apparently received Social Security 
Administration (SSA) disability benefits during his lifetime.  
Therefore, the RO should make arrangements to obtain these 
records on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).  

Although some of the foregoing development appears to have 
been undertaken, the record does not contain adequate 
documentation reflecting where attempts to obtain records 
were unsuccessful or that further efforts would be 
unavailing.

There have also been changes in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (as codified at 38 
C.F.R. § 3.159(c)).  In particular, the 
RO should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The request should include all 
the records from the SSA that were used 
in considering the veteran's claim for 
disability benefits, including any 
reports of subsequent examinations or 
treatment.  If any of these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other records should be 
associated with the claims folder.

3.  Make arrangements to have an 
appropriate VA physician review the 
veteran's claims file.  The doctor is 
asked to indicate that he or she has 
reviewed the claims folder.  The examiner 
should provide information in the report 
concerning the following matters:

a.  The veteran was on active duty 
from November 1952 to December 1953.  
His wife has reported that he smoked 
lightly (half a package of 
cigarettes a day) prior to his 
active service, and that he smoked 
heavily after he was wounded during 
active service.  A May 1954 VA 
report of examination reveals that 
he smoked one package of cigarettes 
a day at that time.  The appellant 
testified that the veteran 
eventually smoked more than two 
packages of cigarettes a day after 
his separation from service.  He 
reportedly attempted to quit, but 
was not successful.  What is the 
likelihood that nicotine-dependence, 
as the criteria for diagnosing that 
disorder is set forth in the 
Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. rev., 
1994) (DSM-IV), was acquired by the 
veteran during military service?  Is 
nicotine dependence a disease?

b.  What is the likelihood that the 
veteran continued using tobacco 
after service as a result of 
acquiring nicotine dependence in 
service?

c.  If nicotine dependence was 
acquired during active service, does 
the evidence show that the veteran 
sustained full remission of the 
service-related nicotine dependence 
and subsequent resumption of the use 
of tobacco products?

d.  The cause of the veteran's death 
was lung cancer with metastasis to 
the brain and spinal cord.  The 
doctor is asked to determine the 
date of onset and describe the 
etiology of all pulmonary 
disorder(s) the veteran had.  Is it 
at least as likely as not that any 
nicotine dependence acquired in 
military service (that led to the 
post-service usage of tobacco) 
caused the veteran's lung cancer?

e.  If it is not likely or cannot be 
said with more than speculation that 
the veteran acquired nicotine 
dependence in military service, to 
what extent did the approximately 
two years of smoking in service 
contribute to the cause of death 
(lung cancer) as opposed to the pre- 
service and many post-service years 
of smoking?

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished 
prior to completion of the report.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the 
examiner(s) is (are) only able to 
theorize or speculate on a given matter, 
the examiner(s) should so state.

4.  The RO should document how compliance 
with procedures established for obtaining 
records was accomplished. 

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
doctor's report.  If the requested report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO must 
consider the guidance set forth in 
National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) as well as the opinions of the 
General Counsel in VAOPGCPREC 19-97 and 
VAOPGCPREC 2-93 for adjudicating service 
connection for a death or disability 
based on nicotine dependence and on 
tobacco use while in military service in 
accordance with the criteria of 38 C.F.R. 
§ 3.312 for establishing service 
connection for the cause of a veteran's 
death and in accordance with a review of 
the evidence in its entirety.

If the benefits sought are not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




